Duckworth, Chief Justice.
“Whenever a motion for directed verdict, made at the close of all the evidence, is denied, or for any reason is not granted, a party who has” so moved may make a further motion for a judgment notwithstanding the verdict or'the mistrial as the case may be. (Emphasis supplied). Code Ann. § 110-113 (Ga. L. 1953, Nov. Sess., pp. 440, 441; 1957, pp. 224, 236). Here, after a request for a continuance on account of illness of counsel for the plaintiff after examination of only two witnesses for the plaintiff, the motion by the defendant for directed verdict was not in order. See Green v. Green, 138 Ga. 581 (2) (75 SE 603); Spivey v. Barwick, 157 Ga. 853 (122 SE 594); Cowart v. Smith, 182 Ga. 511 (185 SE 819). Nor was the motion for judgment notwithstanding the mistrial in order, and the lower court erred in granting same.

Judgment reversed.


All the Justices concur.